Citation Nr: 0627095	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  02-08 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for skin disorder, to 
include as due to exposure to Agent Orange, or some other 
herbicide, during service.

2.  Entitlement to service connection for a lung condition, 
to include as due to exposure to Agent Orange, or some other 
herbicide, during service.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as due to exposure to Agent 
Orange, or some other herbicide, during service.

4.  Entitlement to a higher initial evaluation for service-
connected diabetes mellitus, currently evaluated as 20 
percent disabling.

5.  Entitlement to an increased rating for service-connected 
pharyngotonsillitis, currently evaluated as noncompensable (0 
percent disabling).

6.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU). 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to May 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


FINDINGS OF FACT

1.  Service connection was denied for skin disorder in April 
1997 and the veteran was notified at the time.  

2.  Since then, evidence which is relates to a previously 
unestablished fact necessary to establish the claim and which 
raises a reasonable possibility of substantiating the claim 
has been submitted.

3.  Fungal skin disorders and skin allergies were not 
manifest in service and are unrelated to any incident of 
service origin, including Agent Orange exposure.

4.  The veteran does not have a lung disorder.  

5.  The veteran does not have PTSD.  


6.  The veteran has major depression which was not manifest 
in service, is unrelated to any incident of service, 
including Agent Orange or other herbicide exposure, and was 
not caused, in whole or in part, by his service-connected 
diabetes mellitus.

7.  The veteran does not have hoarseness.

8.  The veteran is not insulin dependent.  

9.  Service connection is in effect for diabetes mellitus, 
rated as 20 percent disabling; peripheral vascular disease of 
the right lower extremity, 20 percent; peripheral vascular 
disease of the left lower extremity, 20 percent; peripheral 
neuropathy, right upper extremity, 10 percent; peripheral 
neuropathy, left upper extremity, 10 percent; peripheral 
neuropathy, right lower extremity, 10 percent; and peripheral 
neuropathy, left lower extremity, 10 percent.  Service 
connection is also in effect for chronic pharyngotonsillitis; 
scars of the left hand; and erectile dysfunction associated 
with diabetes mellitus, each rated as noncompensable.  The 
veteran's combined evaluation for compensation purposes is 70 
percent.  

10.  The veteran's service-connected disabilities do not 
render him unable to obtain or retain substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The April 1997 rating decision denying service connection 
for skin disorder is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 20.1103 (2005).

2.  The claim for service connection for skin disorder is 
reopened based on new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2005).

3.  Skin disorder was not incurred or aggravated in service 
and may not be presumed to have been.  38 U.S.C.A. §§ 1110, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  A lung condition was not incurred or aggravated in 
service and may not be presumed to have been.  38 U.S.C.A. 
§§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

5.  An acquired psychiatric disorder was not incurred or 
aggravated in service and may not be presumed to have been.  
38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

6.  The criteria for an initial disability rating in excess 
of 20 percent for diabetes mellitus have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, Part 
4, 4.119, Diagnostic Code 7913 (2005).

7.  The criteria for a compensable disability rating for 
pharyngotonsillitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, Part 4, 4.97, 
Diagnostic Code 6516 (2005).

8.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection claims

Service in Vietnam is shown by the veteran's service health 
record abstract.  Accordingly, it is presumed that the 
veteran was exposed to Agent Orange in such service.  
38 C.F.R. § 3.307(a)(6)(iii).

Service connection for skin disorder was previously denied by 
the RO in April 1997.  The veteran was notified of that 
decision and of his right to appeal it at the time, and he 
did not appeal it.  That decision is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

However, the veteran has successfully reopened his skin 
disorder claim by submitting new and material evidence.  
Previously, there was no competent evidence of a current skin 
disorder.  Since then, he has submitted evidence of current 
skin disorders.  This evidence meets the 38 C.F.R. § 3.156 
test of new and material evidence.  The evidence he submitted 
relates to a previously unestablished fact and raises a 
reasonable possibility of substantiating the claim.  Thus, 
the claim will be considered on its merits.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The RO did not discuss 
the prior final denial and reopening.  However, there is no 
prejudice to the veteran flowing from this.  The Board has 
reopened, and the RO discussed the merits of the claim so the 
Board may as well.  

There is no skin, lung, or psychiatric treatment shown in 
service, the veteran's skin, lung, and psychiatric 
evaluations were normal on service discharge examination in 
May 1966, and no skin, lung, or psychiatric disease was 
claimed in 1967 or found on VA examination in 1967.  In 
essence, the veteran does not allege that any skin, lung, and 
psychiatric disorder he has now was present in service but 
instead, the gist of the veteran's claim is that he now has 
skin, lung, and psychiatric disease which are due to Agent 
Orange exposure or some other incident of service.  He has 
testified to the effect that a skin disorder was treated 
after Vietnam service.  However, he has not submitted medical 
records of this treatment, so it is not possible to 
determine, without resorting to speculation, what, if any 
skin disorder he had years ago.  The only skin and lung 
disorders presumptive to Agent Orange exposure are chloracne 
and lung cancer, respectively, which are not claimed or 
shown.  Also, no psychiatric disorder is presumptive to Agent 
Orange exposure.  See 38 C.F.R. § 3.309(e).  Accordingly, 
none of the veteran's skin, lung, or psychiatric disease may 
be presumed service-connected based on Agent Orange exposure.  
Id.  However, if the veteran has medical evidence which shows 
that he has current skin, lung, and psychiatric disability 
which is related to service, then service connection can be 
established.  38 C.F.R. § 3.303.  Also, any disability which 
is proximately due to or is the result of a service-connected 
disease or injury shall be service-connected.  38 C.F.R. § 
3.310; Harder v. Brown, 5 Vet. App. 183, 187 (1993).

Concerning the veteran's skin, a 2002 VA examination report 
states that his skin was normal then.  There is no evidence 
relating the fungal skin disorders found in VA treatment 
records since 2000 and on the VA examination in February 
2003, to any incident of service.  The same applies with 
respect to the skin allergies which Dr. Ortiz reported the 
veteran had in September 2002.  In light of the above, 
service connection is not warranted for skin disorder.

Concerning lung disorder, there is no diagnosis of a lung 
disorder of record.  In the absence of a current diagnosis, 
service connection can not be established.  
38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 43-144 
(1992).   

Concerning psychiatric disorder, the VA examiner in September 
2003 reported that the veteran's diagnosis is major 
depression, and that it had been present for years before the 
veteran developed diabetes mellitus.  No competent evidence 
relates major depression to service and the VA examiner in 
September 2003 indicated that it is not related to the 
veteran's service-connected diabetes mellitus.  Additionally, 
the service medical records do not show psychiatric problems 
and none were shown on separation examination or on VA 
examination in March 1967.  In light of the above, service 
connection is not warranted for major depression.  This 
includes through 38 C.F.R. § 3.310, since the evidence shows 
that major depression was not, in whole or in part, 
proximately due to or the result of service-connected 
diabetes mellitus.  Harder.

Concerning PTSD, service connection may be established for it 
when, among other things, there is a diagnosis of PTSD in 
accordance with DSM-IV.  38 C.F.R. § 3.304(f); 64 Fed. Reg. 
32808 (June 18, 1999).  However, the VA psychiatric examiner 
in January 2004 indicated that the veteran does not meet the 
DSM-IV criteria to establish a diagnosis of PTSD.  In light 
of the absence of a diagnosis of PTSD per DSM-IV, service 
connection for PTSD is not warranted. 

The veteran has made contentions, such as in July 2003 that 
he has PTSD/psychiatric disease related to service.  However, 
his lay testimony as to diagnosis and cause of medical 
disability is not competent.  Medical evidence is required.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).  

Higher ratings  

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.

Pharyngotonsillitis  

An April 1967 rating decision granted service connection and 
assigned a noncompensable rating for was granted for 
pharyngotonsillitis, effective from May 1966.  The action 
appealed was a May 2002 decision continuing a noncompensable 
rating for pharyngotonsillitis after an October 2001 claim 
for increase. 

To establish a 10 percent rating for pharyngotonsillitis 
under 38 C.F.R. § 4.97, Diagnostic Code 6516, there must be 
hoarseness with inflammation of the cords or mucous membrane.  
For a 30 percent rating, there must be hoarseness with 
thickening or nodules of cords, polyps, os submucous 
infiltration, or pre-malignant changes shown on biopsy.  The 
evidence shows that the veteran does not have hoarseness.  
His throat examination was normal on VA examination in 
September 2003 and no other evidence shows hoarseness.  Thus, 
the Board concludes that the requirements for a compensable 
rating are not met.  

Diabetes

Service connection was established and a 20 percent rating 
assigned for diabetes mellitus, both effective from February 
2001, in a February 2002 rating decision.  The veteran 
appealed the 20 percent rating.  

The veteran's diabetes mellitus - currently rated as 20 
percent disabling -- is non-insulin dependent as shown by a 
private February 2002 medical record.  The veteran does not 
dispute that his diabetes mellitus does not require insulin 
but instead implicitly admits it in September 2002 and July 
2003.  On those occasions, the veteran stated that doctors 
had told him that he would need to use insulin in the future, 
which implies that he is not using it now.  Under 
38 C.F.R. § 4.119, Diagnostic Code 7913, his restricted diet 
(shown by the November 2005 VA examination) is not, by 
itself, sufficient for a 40 percent rating for diabetes 
mellitus.  Nor would a restricted diet with regulation of 
activities - which he reports in June 2002 -be sufficient.  A 
40 percent rating under Diagnostic Code 7913 requires that 
diabetes mellitus be insulin dependent, and that a restricted 
diet be required, and that regulation of activities be 
required.  This is obvious from a comparison of it to 
criteria for a 20 percent rating, since a 20 percent rating 
can be obtained through having to use an oral hypoglycemic 
agent and a restricted diet alone.  Likewise, the 60 and 100 
percent criteria also require insulin dependence.  In light 
of the evidence, a rating higher than 20 percent is not 
warranted.  This is an initial rating case.  In such cases, 
staged ratings may be assigned.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, based on the evidence, the Board 
concludes that the disability has not significantly changed 
and that a uniform rating is warranted.

TDIU

Service connection is in effect for diabetes mellitus, rated 
as 20 percent disabling; peripheral vascular disease of the 
right lower extremity, 20 percent; peripheral vascular 
disease of the left lower extremity, 20 percent; peripheral 
neuropathy, right upper extremity, 10 percent; peripheral 
neuropathy, left upper extremity, 10 percent; peripheral 
neuropathy, right lower extremity, 10 percent; and peripheral 
neuropathy, left lower extremity, 10 percent.  Service 
connection is also in effect for chronic pharyngotonsillitis; 
scars of the left hand; and erectile dysfunction associated 
with diabetes mellitus, each rated as noncompensable.  The 
veteran's combined evaluation for compensation purposes is 70 
percent.  The service-connected disabilities meet the 
threshold for consideration of a schedular TDIU, since 
disabilities resulting from common etiology (here, diabetes) 
may be counted as one disability for the purpose of finding 
that he has one disability rated as at 60 percent or more.  
See 38 C.F.R. § 4.16(a)(2).

However, the evidence shows that the veteran is not precluded 
from securing or following substantially gainful employment 
by his service-connected disabilities alone.  It is necessary 
to find that the service-connected disabilities preclude the 
veteran from securing or following substantially gainful 
employment for the assignment of a TDIU rating.  
38 C.F.R. § 4.16.  

The veteran reported in October 2001 that he retired from his 
regular job due to diabetes mellitus.  The veteran argued in 
September 2002 that SSA found him disabled due to 
service-connected disabilities, but the May 2002 SSA 
disability determination found him disabled since November 
2000 due to a primary diagnosis of osteoarthritis and allied 
disorders and a secondary diagnosis of affective disorders.  
The veteran used to work with computers, and his November 
2003 VA Form 21-8940 indicates that he has 2 years of college 
education and that he performed computer work until February 
or March 2002.  

There record does not provide a basis to conclude, 
considering his education and work experience, that the 
veteran's service-connected disabilities alone - which 
include chiefly diabetes, peripheral vascular disease of his 
lower extremities, and peripheral neuropathy of his upper and 
lower extremities -- render him unemployable.  His finger-
tapping and pronation supination tests on rapid alternating 
movement were normal on VA neurology examination in November 
2003, and his motor test at that time showed no atrophy, 
involuntary movements, or paresis or drift in his upper 
extremities, and his pincer grasp and grip function were 
preserved.  The VA examiner in November 2005 did not find the 
peripheral neuropathy to be a cause or reason for 
unemployability.  In the absence of evidence indicating that 
the veteran's service-connected disabilities cause 
unemployability, a TDIU rating is not warranted.  
38 C.F.R. § 4.16.

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify.  In February 2002, March 
2002, and November 2004 letters, the RO provided the 
requisite notification.  Moreover, the claimant was given the 
text of 38 C.F.R. § 3.159, concerning the respective duties, 
in the September 2002 statement of the case.

The notice preceded the adjudications, except for the 
increased rating for pharyngotonsillitis.  However, he had 
received notice on the evidence needed, in general, to 
support an increased rating before the decision continuing 
the noncompensable rating for pharyngotonsillitis, and the 
lack of such a pre-decision notice specific to 
pharyngotonsillitis is not prejudicial in this instance.  
Specific notice of the reasons for the denial of a higher 
rating was provided in the May 2002 rating decision and in 
the September 2002 statement of the case and its June 2003 
supplement.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of the 
claim and to respond to VA notices.  There is no alleged or 
actual prejudice regarding the timing of the notification.  

Any deficiencies in VA's duties to notify the claimant 
concerning effective date or degree of disability for the 
service connection claims are harmless, as service connection 
has been denied.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Any deficiencies in VA's duties to notify or to 
assist the claimant concerning effective date for an 
increased rating are harmless, as an increased rating has 
been denied.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Any deficiency in the notice concerning reopening the skin 
disorder claim, see Kent v. Nicholson, No. 04-181 (Mar. 31, 
2006), was not prejudicial, because the Board has reopened 
the skin disorder claim.

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records and examination reports, private medical 
records, Social Security Administration records, and lay 
testimony.  Concerning the skin disorder, an examination is 
not necessary.  The record does not contain competent 
evidence to indicate that the claimed disability or symptoms 
may be associated with service.  Concerning a lung disorder, 
there is no competent evidence of any lung disorder.  
Therefore, the Board concludes that examinations for these 
claimed disabilities are not necessary to decide these 
claims.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

Service connection for skin disorder, to include as due to 
exposure to Agent Orange, or some other herbicide, during 
service, is denied.

Service connection for a lung condition, to include as due to 
exposure to Agent Orange, or some other herbicide, during 
service, is denied.

Service connection for an acquired psychiatric disorder, to 
include as due to exposure to Agent Orange, or some other 
herbicide, during service, is denied.

A higher initial evaluation for service-connected diabetes 
mellitus is denied.

An increased rating for service-connected pharyngotonsillitis 
is denied.

A total disability rating based on individual unemployability 
due to service connected disability (TDIU) is denied.



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


